          Case 2:19-cv-01197-WBS-KJN Document 44 Filed 08/06/20 Page 1 of 2



 1
     CDLG, PC
     Tony Cara, Esq., SBN: 170720
 2   2973 Harbor Boulevard, Suite 594
 3   Costa Mesa, CA 92626-3912
     Phone: (888) 615-6765
 4
     Fax: (888) 660-8874
 5   E-mail: cdlglawyer@gmail.com
 6
     Attorneys for Plaintiff,
 7   JILL S. ROBERTS WILSON
 8
                          UNITED STATES DISTRICT COURT
 9

10                       EASTERN DISTRICT OF CALIFORNIA
11
     JILL S. ROBERTS WILSON,                        CASE NO. 2:19-cv-01197-WBS-KJN
12

13        Plaintiffs,
                                                    ORDER GRANTING STIPULATION
14
          v.                                        OF DISMISSAL OF ACTION
15
     CENLAR CAPITAL
16
     CORPORATION D.B.A. CENLAR
17   FSB; CITIMORTGAGE, INC.; and
18
     DOES 1 through 10, inclusive,

19         Defendants.
20

21

22   TO ALL INTERESTED PARTIES AND THEIR COUNSELS OF RECORD
23
     HEREIN:
24

25        The Court, having considered the documents on file rules that the stipulation of
26
     dismissal with prejudice be GRANTED.
27

28



                                                1

                            [PROPOSED] ORDER STIPULATION OF DISMISSAL
          Case 2:19-cv-01197-WBS-KJN Document 44 Filed 08/06/20 Page 2 of 2



 1
           Thus, the stipulation of dismissal completely terminates the above-entitled action
 2   against all parties. Each party will bear its/his own attorneys’ fees and costs.
 3

 4

 5   IT IS SO ORDERED.
 6

 7   Dated: August 5, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                   2

                               [PROPOSED] ORDER STIPULATION OF DISMISSAL
